UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:1-13521 HYPERCOM CORPORATION (Exact name of registrant as specified in its charter) Delaware 86-0828608 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 8888 East Raintree Drive, Suite 300 Scottsdale, Arizona (Address of principal executive offices) (Zip Code) (480) 642-5000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ √ ]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [ √ ] Non-accelerated filer[]Smaller reporting company[] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No[ √ ] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at May 7, 2010 Common Stock, $.001 par value per share 54,668,317shares TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements 1 Consolidated Balance Sheets – March 31, 2010 (unaudited) and December 31, 2009 1 Consolidated Statements of Operations – Three months ended March 31, 2010 and 2009 (unaudited) 2 Consolidated Statements of Cash Flows – Three months ended March 31, 2010 and 2009 (unaudited) 3 Notes to Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 22 PART II. OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 6. Exhibits 24 Signatures 25 Table of Contents PART I — FINANCIAL INFORMATION Item 1.Financial Statements. HYPERCOM CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, (Dollars in thousands, except share data) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $3,393 and $3,240, respectively Current portion of net investment in sales-type leases Inventories Prepaid expenses and other current assets Deferred income taxes Prepaid taxes Assets held for sale Total current assets Property, plant and equipment, net Net investment in sales-type leases Intangible assets, net Goodwill Other long-term assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued payroll and related expenses Accrued sales and other taxes Product warranty liabilities Restructuring liabilities Current other liabilities Deferred revenue Deferred tax liabilities 23 22 Income taxes payable Liabilities held for sale Total current liabilities Deferred tax liabilities Long term debt, net of discount Other liabilities Total liabilities Commitments and contingencies Stockholders' equity: Common stock, $.001 par value; 100,000,000 shares authorized; 54,666,317 and54,622,360 shares outstanding at March 31, 2010 and December 31, 2009 respectively 58 58 Additional paid-in capital Accumulated deficit ) ) Treasury stock, 3,162,248 shares (at cost) at March 31, 2010 and December 31, 2009 ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. - 1 - Table of Contents HYPERCOM CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, (Dollars in thousands, except share data) Net revenue: Products $ $ Services Total net revenue Costs of revenue: Products Services Amortization of purchased intangible assets Total costs of revenue Gross profit Operating expenses: Research and development Selling, general and administrative Amortization of purchased intangible assets Gain on sale of assets ) — Total operating expenses Income (loss) from operations ) Interest income 77 Interest expense ) ) Foreign currency loss ) ) Other income (expense) ) 12 Income (loss) before income taxes and discontinued operations ) Provision for income taxes ) ) Income (loss) before discontinued operations ) Income (loss) from discontinued operations 98 ) Net income (loss) $ $ ) Basic and diluted income (loss) per share: Income (loss) before discontinued operations $ $ ) Income (loss) from discontinued operations — ) Basic and diluted income (loss) per share $ $ ) Shares used in computing income (loss) per share: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. - 2 - Table of Contents HYPERCOM CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, (Dollars in thousands) Cash flows from continuing operations: Income (loss) before discontinued operations $ $ ) Adjustments to reconcile income (loss) before discontinued operations to net cash used in operating activities: Depreciation and amortization Amortization of purchased intangibles Interest conversion to debt Amortization of debt issuance costs 32 32 Amortization of discount on notes payable Provision for doubtful accounts 55 Provision for excess and obsolete inventory Provision for warranty and other product charges Foreign currency losses (gains) ) Gain on sale of assets ) — Non-cash stock-based compensation Other non-cash charges 16 Deferred income tax benefit ) (4 ) Changes in operating assets and liabilities, net ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property, plant and equipment ) ) Proceeds from the sale of assets — Cash paid for acquisitions, net of cash acquired ) ) Software development costs capitalized ) — Purchase of short-term investments — ) Proceeds from the sale or maturity of short-term investments — Net cash used in investing activities ) ) Cash flows from financing activities: Borrowings on revolving line of credit — Repayment of bank notes payable — ) Proceeds from issuance of common stock 86 54 Net cash provided by (used in) financing activities 86 ) Effect of exchange rate changes on cash and cash equivalents ) ) Net decrease in cash flow from continuing operations ) ) Net cash provided by operating activities from discontinued operations 79 69 Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ The accompanying notes are an integral part of these consolidated financial statements. - 3 - Table of Contents HYPERCOM CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010 (Unaudited) 1. Basis of Presentation The consolidated financial statements include the accounts of Hypercom Corporation and its wholly-owned subsidiaries (“Hypercom” or the “Company”). The Company owns 100% of the outstanding stock of all of its subsidiaries with the exception of one subsidiary in Thailand. For this subsidiary, the Company owns a controlling interest and certain nominee shareholders own the remaining shares. The Company is in the process of acquiring the remaining shares from the nominee shareholders. All of the Company’s subsidiaries are included in the consolidated financial statements and all significant intercompany accounts and transactions have been eliminated in consolidation. The accompanying interim consolidated financial statements have been prepared in conformity with U.S. generally accepted accounting principles (“GAAP”), consistent in all material respects with those applied in the Company’s Annual Report on Form 10-K for the fiscal year ended December31, 2009. The financial information is unaudited but reflects all adjustments, consisting only of normal recurring accruals, which are, in the opinion of the Company’s management, necessary to a fair statement of the results for the interim periods presented. Interim results are not necessarily indicative of results for a full year. The information included in this Quarterly Report on Form 10-Q should be read in conjunction with the Company’s Annual Report on Form 10-K for the fiscal year ended December31, 2009. Certain prior period amounts have been reclassified to conform to the current period presentation. Impact of Recently Issued Accounting Pronouncements In October 2009, the Financial Accounting Standards Board (“FASB”) issued amendments to the accounting and disclosure for revenue recognition. These amendments, effective for fiscal years beginning on or after June 15, 2010, modify the criteria for recognizing revenue in multiple element arrangements and the scope of what constitutes a non-software deliverable. The Company is currently assessing the impact of this new guidance on its consolidated financial position, results of operations and cash flows. In January2010, the FASB issued new guidance for additional disclosures regarding fair value measurements and also clarified certain existing disclosure requirements. Under the new guidance, the Company is required to: (1)disclose separately the amounts of significant transfers between Level 1 and Level 2 of the fair value hierarchy, (2)disclose activity in Level 3 fair value measurements including transfers into and out of Level 3 and the reasons for such transfers, and (3)present separately in its reconciliation of recurring Level 3 measurements information about purchases, sales, issuances and settlements on a gross basis. This guidance does not change any accounting requirements, but is expected to have a significant effect on the disclosures of entities that measure assets and liabilities at fair value. These amendments became effective for the Company’s fiscal quarter ending March31, 2010, except for the requirements described in item (3)above, which will be effective for the Company’s fiscal year beginning January1, 2011. The Company’s adoption of this new guidance did not impact its consolidated results of operations or financial position. 2. Business Acquisitions and Other HBNet Sale to the Phoenix Managed Networks On February 17, 2010, the Company and The McDonnell Group formed a new venture, Phoenix Managed Networks, LLC, which equips payment processors, banks and retailers worldwide with highly reliable and cost-effective data communications services for transaction-based applications. In accordance with this agreement, the Company contributed assets with a net book value of $0.5 million in return for a 40% investment in Phoenix Managed Networks, LLC and $1.0 million in cash. In connection with this transaction, the Company recorded a gain on the sale of $0.7 million during the three months ended March 31, 2010. Thales e-Transactions On December 18, 2009, the Company agreed to settle amounts owed under the Thales e-Transactions (“TeT”) acquisition agreement for a cash payment of approximately $4.1 million. The Company included $3.1 million as part of the purchase price and $1.0 million of professional fees for accounting and tax services provided to Thales SA had been expensed as incurred in 2008.On December 28, 2009, the Company paid $2.1 million of the settlement amount and the remaining $2.0 million was paid on January 8, 2010. - 4 - Table of Contents 3.Intangible Assets and Goodwill Intangible assets consist of the following at March 31, 2010 and December 31, 2009 (dollars in thousands): March 31, 2010 December 31, 2009 Gross Gross Carrying Accumulated Carrying Accumulated Amount Amortization Net Amount Amortization Net Capitalized software $ $ ) $ $ $ ) $ Customer and supplier relationships ) ) Unpatented technology ) — ) Trademarks, trade names ) ) Service know-how ) ) Other ) 25 ) 34 $ $ ) $ $ $ ) $ Amortization expense related to intangible assets used in continuing operations was $2.5 and $2.3million for the three months ended March 31, 2010 and 2009. Based on the intangible assets recorded at March 31, 2010, and assuming no subsequent impairment of the underlying assets, the annual amortization expense for each period is expected to be as follows: $4.5million for the remainder of 2010, $6.5million for 2011, $6.5 million for 2012, $5.6 million for 2013 and $5.6 million for 2014. Activity related to goodwill consisted of the following at March 31, 2010 and December 31, 2009 (dollars in thousands): March 31, December 31, Balance at beginning of year $ $ Additions related to acquisitions — Currency translation adjustment Balance, end of the period $ $ 4.Restructuring and Other Charges 2009 Restructuring In 2009, the Company incurred employee severance and benefits-related charges as a result of the following initiatives: · Reorganization of the Company’s service businesses in Australia and Brazil; · Consolidation of the Company’s United Kingdom operations in the Salisbury facility, resulting in the closing of the Woking facility; · Reorganization of the Company’s operations in its Asia-Pacific segment; · Reorganization of the Company’s management team in the Company’s offices in Arizona, Mexico and the Caribbean; and · Reorganization of the Company’s research and development (“R&D”) activities in Europe. As a result of these actions, the Company incurred charges of $0.3 million during the three month period ended March 31, 2010. Of the $0.3 million recorded, $0.1 million was recorded in cost of revenue and $0.2 million was recorded in operating expenses. Of the $0.3 million, $0.2 million was recorded in the Asia-Pacific segment and $0.1 million in Shared Cost Centers. - 5 - Table of Contents The following table summarizes these charges and activities during the three month period ended March 31, 2010 (dollars in thousands): Accrued restructuring liabilities Balance at December 31, 2009 $ Additions Cash payments ) Balance at March 31, 2010 $ The Company expects to pay the amounts accrued in 2010 and the Company also expects to incur additional restructuring charges of approximately $0.8 million during the remainder of 2010. The amounts recorded, the timing of the payments, and the additional restructuring charges the Company expects to incur are subject to change based on the negotiation of severance with employees and related work groups. Thales e-Transactions Restructuring On April1, 2008, the Company completed the acquisition of TeT and began formulating a restructuring plan. At the acquisition date, the Company accrued into the purchase price allocation restructuring costs related to reduction in workforce and future facilities lease obligations of approximately $9.1 million as part of its restructuring plan. Activities related to the TeT acquisition restructuring plan are as follows (dollars in thousands): Accrued restructuring liabilities Balance at December 31, 2009 $ Additions — Cash payments ) Currency translation adjustment ) Balance at March 31, 2010 $ The Company expects the remaining amounts accrued to be paid in 2010. The restructuring plan and the amounts recorded are subject to change based on the negotiation of severance and other workforce reduction plans with employees and related work groups. Accordingly, additional restructuring expenses may be incurred. 5.Assets Held for Sale European Lease and Service Operation In 2009, the Company made the decision to sell a European lease and service operation, which qualifies as discontinued operations. Accordingly, the lease and service business operating results have been classified as discontinued operations in the statements of operations and cash flows for all periods presented. - 6 - Table of Contents A summary of the assets and liabilities held for sale related to this European lease and service operation is as follows (dollars in thousands): March 31, December 31, ASSETS Cash and cash equivalents $ $ 56 Accounts receivable, net Net investment in sales-type leases Inventories 66 Prepaid expenses and other current assets 5 Total assets $ $ LIABILITIES Accounts payable $ $ Accrued sales and other taxes — Accrued payroll and related expenses 72 72 Total liabilities $ $ Brazilian building On April 19, 2010, the Company sold its Brazilian building for consideration of R$8.6 million Brazilian Reais (approximately $4.6 million U.S. dollars), receiving R$2.9 million Brazilian Reais upon execution of the sale agreement. The cash received on April 19, 2010 was used to satisfy the lien on the building held by the Brazilian government for unrelated tax matters. The remainder of the building sale consideration will be received in installments of 40% within 180 days and 30% within 270 days of the signing of the sale agreement and is expected to be available for use in our operations once received. The net book value at March31, 2010 and December31, 2009 was $1.9million, which is classified as assets held for sale at March 31, 2010 and December 31, 2009. 6.Leases Sales-Type Leases The Company’s net investments in sales-type leases consist of the following at March 31, 2010 and December 31, 2009 (dollars in thousands): March 31, December 31, Lease contracts receivable $ $ Unearned revenue Allowance for bad debt Net investment in sales-type leases $ $ 7. Fair Value Measurements The FASB’s accounting guidance provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The three levels of the fair value hierarchy are described below: Level 1: Inputs to the valuation methodology are unadjusted quoted prices for identical assets or liabilities in active markets that the Company has the ability to access. Level 2: Inputs to the valuation methodology include: · Quoted prices for similar assets or liabilities in active markets; · Quoted prices for identical or similar assets or liabilities in inactive markets; - 7 - Table of Contents · Inputs other than quoted prices that are observable for the asset or liability; and · Inputs that are derived principally from or corroborated by observable market data by correlation or other means. Level 3: Inputs to the valuation methodology are unobservable and significant to the fair value measurement. The asset’s or liability’s fair value measurement level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. Valuation techniques used need to maximize the use of observable inputs and minimize the use of unobservable inputs. The Company’s assets that were measured at fair value consist of the following at March 31, 2010 (dollars in thousands): Level 1 Level 2 Level 3 Total Money market funds $ $
